Citation Nr: 0018705	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-11 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel




INTRODUCTION

The veteran had active service from December 1965 to December 
1967 and from May 1980 to August 1980.  He was in Vietnam 
from June 1966 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

The issues of entitlement to nonservice-connected pension; 
extra-schedular entitlement to pension under the provisions 
of 38 C.F.R. § 3.321(b)(2) and new and material evidence to 
reopen claim for schizophrenia, paranoid type with headaches 
are addressed in the remand portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.

2. The veteran served in the Republic of Vietnam during the 
Vietnam War era, and has been diagnosed with PTSD.

3. The veteran claims to have witnessed the death of friends 
while in active combat.

4. United States Armed Services Center for Research of Unit 
Records (USASCRUR) confirms that the veteran's unit 
conducted several combat operations in April 1967.

5. USASCRUR reports verify that at least one of the veteran's 
identified friends was listed as killed in action.

6. It is at least as likely as not that he has PTSD related 
to his Vietnam service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
PTSD was incurred in the veteran's active military service. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  As a preliminary matter, the Board finds that his 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim for service 
connection for PTSD has been submitted when there is "[1] 
medical evidence of a current [PTSD] disability; [2] lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a case involving PTSD is the 
equivalent of in-service incurrence or aggravation; and [3] 
medical evidence of a nexus between service and the current 
PTSD disability."  See Cohen v. Brown, 10 Vet. App. 128, 137 
(1997).

The evidence of record consists of the veteran's service 
medical and service personnel records, records of post- 
service medical treatment, reports of VA rating examinations.  
In addition, the evidence includes reports and background 
material provided by the USASCRUR, and other background 
material provided by the veteran.  The Board concludes that 
the VA's duty to assist the veteran with the development of 
the evidence has been met, and he has been informed of any 
evidence necessary to present a complete application for 
service connection for PTSD.  The Board is not aware of any 
additional relevant evidence which may be available, and 
finds that no further action by the VA is warranted to comply 
with its duty to assist under 38 U.S.C.A. §§ 5106 and 
5107(a).

The record shows that the veteran served in combat in the 
Republic of South Vietnam.  He was assigned to the artillery 
in that theater.  His service medical records from his 
initial term of service do not show any treatment for 
psychiatric disorders. 

The file shows that the veteran was hospitalized for 
psychosis in April 1977.  The record indicates that he had 
been treated for psychiatric disorders at the Central 
Louisiana State Hospital on and off since 1974.  The records 
from this encounter indicate that the veteran is combative 
and has demonstrated a pattern of refusing to take his 
medication.  The veteran ultimately eloped from the facility.  
At the time, he was diagnosed with Schizophrenia, Paranoid 
Type.

The file goes on to include multiple reports from the VA 
Medical Center (VAMC) in Alexandria, Louisiana and from the 
Central Louisiana State Hospital which indicate a pattern of 
treatment or hospitalization for his disorders, followed by 
an improvement in his condition followed by a relapse and 
readmission or treatment for his mental disorders.  Typically 
a psychosis was diagnosed.

In May 1980, the veteran re-enlisted in the U.S. Army and was 
subsequently hospitalized for a mental disorder, two weeks 
after enlistment.  He was ultimately separated from the Army 
in August 1980.  The Medical Board found that he suffered 
from Schizophrenia, chronic, undifferentiated.  The Board 
found him medically unfit for further military duty.

In March 1983, the veteran was given a psychiatric evaluation 
by H. King, M.D.
as part of a disability evaluation performed at the request 
of the Department of Health and Human Services.  Dr. King 
diagnosed the veteran to have Schizo-Affective Disorder.  
However, the doctor goes on to recount the veteran's history.  
The history indicates that prior to entering service the 
veteran did well in school and showed no signs of mental 
disorders.  However, shortly after service, the veteran 
reportedly showed marked signs of mental disorders.  The 
doctor's report indicates that the veteran linked his 
disorder to the stress of being in Vietnam.

In August 1983, the Department of Health and Human Services 
found that the veteran had schizophrenia, undifferentiated 
type with history of alcohol abuse.  They found that he was 
disabled within the meaning of the Social Security Act.

As part of his claim, the veteran indicated that two 
associates, were killed in action in Vietnam.  One of the 
veteran's friends' deaths was confirmed by USASCRUR.  The 
veteran also reported that he suffered a bullet wound while 
in service.  USASCRUR reports did show that the veteran's 
unit, the 8th Battalion of the 6th Artillery, conducted 
several combat operations in April 1967. 

The veteran underwent a VA rating examinations on July 15, 
1997 and July 18, 1997 and January 7, 1999.  The reports of 
those examinations all show that he had some form of schizoid 
disorder.  However, the July 18, 1997, examination, performed 
at the VAMC in Alexandria, where the veteran had been treated 
on multiple occasions, diagnosed the veteran with Paranoid 
Schizophrenia, Continuous and PTSD Chronic.  It is noted that 
this finding is made by a medical doctor (psychiatrist) who 
examined the veteran.  It is noted that the primary disorder 
was schizophrenia, but that the PTSD was "superimposed" on 
the schizophrenia.

The veteran's July 15, 1997 evaluation did not support the 
diagnosis of PTSD and indicated that the veteran may be 
malingering.  It did support a diagnosis of Schizophrenia, 
paranoid type as well as personality disorders.  This 
determination was made by a psychologist after conducting a 
series of tests.

The veteran's 1999 evaluation reported that the veteran 
reported frequent nightmares about Vietnam and that he 
thought the people from Vietnam were going to get him for the 
wrong done to the Vietnamese people.  The conclusion of the 
examiner in the 1999 was that the veteran's symptoms did not 
conform with the PTSD model but conform more to a Schizoid 
model.  This determination was also made by a psychologist.

The Board has evaluated the medical and other evidence as 
described above, and concludes that the veteran does have 
some PTSD that is related to his active service.  The Board 
acknowledges the veteran's claimed stressors, which include 
witnessing the death of colleagues while in service in 
Vietnam and receiving a gunshot wound to the head.  The 
veteran's claimed combat-related stressors have been 
validated by USASCRUR.

While there is some controversy as to the diagnosis, it is 
noted that the most recent psychiatrist to examine the 
veteran determined that there was some PTSD present.  While 
it is not seen by the examiner as significantly disabling, 
some pathology was identified.  Thus, with resolution of 
reasonable doubt in the veteran's favor, service connection 
for PTSD is warranted.  See 38 U.S.C.A. § 5017(b) (West 
1991); 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for PTSD is granted.


REMAND

The Board notes that, in an July 1999 rating action, the RO 
denied entitlement to nonservice-connected pension; extra-
schedular entitlement to pension under the provisions of 
38 C.F.R. § 3.321(b)(2) and new and material evidence to 
reopen claim for schizophrenia, paranoid type with headaches.  
In July 1999, the RO notified the veteran of this decision, 
and the RO notified the veteran of his appellate rights.  On 
August 24, 1999, the veteran filed a notice of disagreement 
with the RO.

The record before the Board does not reflect that a Statement 
of the Case (SOC) has been issued regarding denial of his 
claims in the July 1999 rating action.  In Manlincon, the 
U.S. Court of Appeals for Veterans Claims (Court) indicated 
that in a case in which a veteran expressed disagreement in 
writing with an RO decision and the RO failed to issue a 
statement of case, the Board should remand the issue to the 
RO, not referred it there, for issuance of an SOC.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran an 
SOC as to his claims of entitlement to 
nonservice-connected pension; Extra-
schedular entitlement to pension under 
the provisions of 38 C.F.R. § 3.321(b)(2) 
and new and material evidence to reopen 
claim for schizophrenia, paranoid type 
with headaches.  Thereafter, further 
steps must be taken to perfect the 
appeal, if the veteran so desires.

2.  The claim should not be returned to 
the Board unless the veteran files a 
timely substantive appeal.

No action is required by the veteran until he receives 
further notice; however he may present additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



